UNITED STATES DISTRICT COURT                 [l•)CUMEt~T
SOUTHERN DISTRICT OF NEW YORK                ELEC-:-RONICALLY FILED
                                             Ol)Cff____         ·-    -·-----
SHIRLEY BURRIS,                              DATE FILED:~~--I-=.a~~·-·-·
                        Plaintiff,            17cv9289 (JGK)

              - against -                     ORDER

HOUSING AND SERVICES INC et al.,

                        Defendants.

JOHN G. KOELTL, District Judge:

     The parties are requested to provide the Court with a

status report on this case by February 12, 2020.

SO ORDERED.

Dated:    New York, New York
          January 27, 2020

                                      United States District Judge
